Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 03, 2015

The Court of Appeals hereby passes the following order:

A15A2404. EDDIE GENTRY v. DANNY HINES.

      This case originated as an action for damages in magistrate court. Following
an adverse ruling, Eddie Gentry appealed the magistrate court’s decision to the
superior court, which entered a judgment awarding $5,000 to Danny Hines. Gentry
then appealed directly to this Court. We lack jurisdiction for two reasons.
      First, OCGA § 5-6-35 (a) (6) requires the filing of an application for
discretionary appeal “in all actions for damages in which the judgment is $10,000.00
or less.” See Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998). Second,
because the order at issue disposes of a de novo appeal from a magistrate court
decision, OCGA § 5-6-35 (a) (1) also required Gentry to follow the discretionary
appeal procedures. See English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995).
      Gentry’s failure to comply with the discretionary appeal procedures deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           09/03/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.